DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/753,573 filed on 04/03/2020. Claims 1-20 are pending. 
Claim Objections
Claim 2 is objected to because of the following informalities:  In preamble, “the speed reducer of 1” should read “the speed reducer of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, claim 1 recites the limitation “the compound pinion" in line 9 and “the external gears” in line 14.  There is insufficient antecedent basis for these limitations in the claim. Moreover, the claim limitation “ a single compound pinion” raises a question of understanding. It is unclear whether a single compound pinion is the compound pinion as mentioned in line 9. Clarification is required. 
Regarding claim 4, claim 5 recites the  limitation “ the internal counterbalance” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 5, the claim limitation “ rollers” raises a question of understanding. It is unclear what does “roller”  mean here.  In the art rejections below the claim limitation “roller” is being treated as the gear has cycloid profile and the contour of the teeth has rolling effect as is consistent with the specification. Clarification is required. 
Regarding claim 6, the claim preamble “ An actuator assembly” raises a question of understanding. It is unclear whether the actuator of claim 1 is the same actuator of claim 6.  In the art rejections below the claim limitation “an actuator” is being treated as the actuator of claim 1. Clarification is required. 
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 has a dependency on claim 1. Claim 8 recites the limitation “a hollow center extending through the stator core from end to end “ which is nothing but the claim limitation of claim 1 in line 28 (last line), therefore, claim 8 does not specify a further limitation of the subject matter claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20040163896 A1) in view of  Baranyi (US 4016780 A) and further in view of Negishi (US 20110245006 A1) .
Regarding claim 1, Wang discloses an internally balanced (see para 80) involute-type speed reducer (see para 77, fig.4); the reducer comprising 
a stator stage (e.g. 32, see para 66), 
an input stage (e.g. 35, see para 77), 
an output stage (e.g. 29, see para 76), and 
a plurality of gear sets in mesh (e.g. 31, 31a, see para 77), 
the reducer further comprising: 
a stator ring gear (e.g. 32) including a row of many gear teeth fixedly connected to a stator core (bearing 37) by a direct coupling , and
 a rotor (e.g. coupling 35) providing input torque rotatably connected to the stator core about a central axis  (e.g. Y) and inclusive of an offset crank (e.g. 33) with offset axis parallel to the central axis and offset by a distance of the crank offset, and 
an offset crank fixedly connected to the rotor (eccentric shaft 33 connected to coupling 35), the crank rotatably connected to the compound pinion (e.g. gear cluster 31.31a); 

the rotor rotating with gears in mesh between the stator ring gear and pinion teeth; whereby the compound pinion precesses round the stator ring gear; (see para 77)
 a counterweight (not shown) fixedly connected to the rotor (see para 80), and 
a single compound pinion including one or more sets of many gear teeth laid out in rows that mesh with ring gear and output gear (e.g. meshed gear pairs 31/32 and 31a/29) where their pitch circles intersect at only one point per mesh; 
the compound pinion being rotatably connected to the rotor about the offset crank axis (e.g. gears 31/31a surrounding offset crank 33), and 
an output ring gear coaxial to the stator and comprising: 
a plurality of gear teeth distributed evenly about the central axis and in constant mesh with the gears of the compound pinion ; 
whereby precession of the compound pinion around the stator ring gear induces rotation of the output ring gear about the central axis (e.g. meshed gear pair 31a/29); 
the reducer gear ratio set by difference between the reduction ratio of the compound pinion and stator ring gear and the reduction ratio of the pinion gears and output ring gear; 
 the output rotation direction set depending on whether the ratio of stator ring gear teeth to pinion teeth is greater or less than that between the output ring gear teeth and the compound pinion teeth, and 
ang discloses all the elements of the invention mentioned above, but fails to disclose counter weight is located in a void between the external gears and the ring gears and 180 degrees out of phase with the offset crank of the rotor and wherein an actuator assembly  further includes a hollow center extending through the stator core from end to end.
 Baranyi teaches a hypotrochoidal cluster gear drives (fig. 11-12) wherein counter weight (96) is located in a void between the external gears (e.g. 62, 64) and the ring gears (e.g. 58 and 44) and 180 degrees out of phase with the offset crank of the rotor (e.g. 28) so that the counterbalancing the gravitational and centrifugal effects of the cluster gear can be achieved and void space can be used adequately. (see col. 6, lines 41-47 of Baranyi) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by adding a counterweight attachment and location design as  taught by Baranyi since there is sufficient axial and radial clearance between the external gears and the stator and the external gears and the gear gears respectively and the void space can be used efficiently and the design will be compact. 
Negishi teaches a strain wave gearing and robotic arm (fig. 9) wherein a hollow housing (3) with a hollow center (e.g. 5, see para 44 of Negishi) extending through the stator core from end to end so that electric wiring and other members may be provided through the inner space of the stator core. (see para 44 of Negishi)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by adding a hollow stator core as taught by Negishi in order to reduce space and make the design more compact by allowing for wiring to be feed through the device as opposed to around it .
 counter weight is located in void between the external gears and the ring gears and 180 degrees out of phase with the offset crank of the rotor and wherein an actuator assembly  further includes a hollow center extending through the stator core from end to end.
Regarding claim 2, Wand/ Baranyi/ Negishi teaches the speed reducer (fig. 4) of claim 1, Wang further discloses wherein, the compound pinion has two rows of gear teeth (e.g. 31/31a), a primary row (e.g. 31) and an output row (e.g. 31a) that extend from the outer pinion surface and project outwards;
a stator ring gear (e.g. 32) meshes with the pinion primary row of teeth (e.g. 31); the stator ring gear teeth  extending from the inner surface of the stator ring gear and projecting inwards, and 
an output ring gear (e.g. 29) meshing with the teeth of the output row of the compound pinion (e.g. 31a); the teeth of the ring gear extending from the inner surface of the stator ring gear and SALT LAKE CITY,UT 84106 inwards.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20040163896 A1) in view of  Baranyi (US 4016780 A) and Negishi (US 20110245006 A1) as set forth in the rejection of claim 2 and further in view of Kimes at el. (US 20090062058 A1)(hereinafter “Kimes”).
Regarding claim 3, Wang/ Baranyi/Negishi teaches all the elements of the reducer of claim 2, but fails to disclose wherein compound pinion primary and output stages are helical gears of opposing hands with helical gear teeth in mesh with pinion teeth of the correct hand to mesh.
Kimes teaches a planetary transmission (fig. 1-5) wherein compound pinion primary (e.g. 52) and output stages (e.g. 51) are helical gears of opposing hands with helical gear teeth in mesh with pinion teeth of the correct hand to mesh (see para 31, and 34) so that a quieter operation can be achieved. (see para 04)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang/ Baranyi /Negishi by adding helical teeth design as  taught by Kimes in order to reduce the operational noise and maintain the thrust loads without using expensive thrust bearing and thereby enhance the life of the transmission assembly and reduce the cost of the transmission assembly. 
As so modified, the speed reducer would have compound pinion primary and output stages are helical gears of opposing hands with helical gear teeth in mesh with pinion teeth of the correct hand to mesh.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20040163896 A1) in view of  Baranyi (US 4016780 A) and Negishi (US 20110245006 A1) as set forth in the rejection of claim 2 and further in view of Krohn (US 1483606 A).
Regarding claims 4 and 5, Wang/ Baranyi /Negishi teaches all the elements of the reducer of claim 2, but fails to disclose the gear teeth have a cycloid profile and the internal counterbalance (see fig. 4) is fixedly connected to the rotor and is located within the inner circumference of the compound pinion and wherein the teeth of both the output ring gear and stator ring gear are rollers rotatably connected to each ring gear. 
Krohn teaches a differential gearing (fig. 2-4) wherein the gear teeth (e.g. 8, 12) have a cycloid profile (e.g. profiles 6 and 8) and the internal counterbalance is fixedly connected to the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang/ Baranyi/Negishi by adding teeth with cycloid profile and internal counterbalance design as taught by Krohn in order to smooth the transmission of motion and thereby enhance the strength of the device.
As so modified, the speed reducer would have compound pinion gear teeth having a cycloid profile and the internal counterbalance (see fig. 4) is fixedly connected to the rotor and is located within the inner circumference of the compound pinion.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20040163896 A1) in view of  Baranyi (US 4016780 A) and Negishi (US 20110245006 A1) as set forth in the rejection of claim 1 and further in view of Wright (US 2966078 A).
Regarding claim 6, Wang/ Baranyi/Negishi teaches the actuator assembly including the reducer of claim 1, Wang further discloses an electric motor (e.g. 34) and Negishi further teaches a plurality of permanent magnets (e.g. 13a/13b) fixedly connected to the motor rotor (e.g. 51b) and evenly spaced around the periphery of the stator (e.g. 51a) (see para 41),  but fails to disclose motor stator windings fixedly connected to the stator core and motor rotor fixedly connected to the rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by adding a plurality of permanent magnets Negishi in order to improve the control of torque or speed transfer and efficiency and make the design lighter.
Wright teaches a driving means for conveyors (fig. 1) wherein an electric motor with motor stator windings (e.g. 23) fixedly connected to the stator core (27 via stator 21) and motor rotor (e.g. 24) fixedly connected to the rotor (25), and a plurality of permanent magnets fixedly connected to the motor rotor and evenly spaced around the periphery of the stator so that no external connections for energization is required. (see para 1, line 22-26 of Wright)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang/ Baranyi/Negishi by adding the motor design as taught by Wright in order to have a simple and compact design of motor.
As so modified, the actuator assembly would have an electric motor with stator windings fixedly connected to the stator core and motor rotor fixedly connected to the rotor, and a plurality of permanent magnets fixedly connected to the motor rotor and evenly spaced around the periphery of the stator.
Regarding claims 7 and 8, Wang/Baranyi/Negishi/Wright teaches the actuator assembly discloses of claim 6, Wang further discloses an outer housing (15) of the actuator (14) and Negishi further teaches wherein a hollow housing (3) with inner (e.g. 4a, and 4b connected by stator core 5) and outer mounting hubs constituting (e.g. 3a and 3b), an outer hollow housing having outer SALT LAKE CITY,hub rings (e.g. 3b) fixedly connected at each end, and inner mounting hubs FAX. 801.990.46016Docket No. WD 20.04Preliminary Amendmentfixedly connected to each end of the stator core (5) and rotatably connected with the outer mounting hubs and a hollow stator core (e.g. 5, see para 44 of Negishi). 
Wang by adding a hollow stator core as taught by Negishi in order to reduce space and make the design more compact by allowing for wiring to be fed through the device as opposed to around it .
As so modified, the speed reducer would have a hollow housing with inner and outer mounting hubs constituting, an outer hollow housing having outer SALT LAKE CITY,hub rings fixedly connected at each end, and inner mounting hubs FAX. 801.990.46016Docket No. WD 20.04Preliminary Amendmentfixedly connected to each end of the stator core and rotatably connected with the outer mounting hubs and a hollow stator core.
Claims 9, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20040163896 A1) in view of  Baranyi (US 4016780 A) and Negishi (US 20110245006 A1) and Wright (US 2966078 A) as set forth in the rejection of claim 8  and further in view of Winiasz et al. (US 8821331 B2)(hereinafter “Winiasz”).
Regarding claims  9, 13, and 15, Wang/Baranyi/Negishi/Wright teaches all the elements of the actuator assembly of claim 8, but fails to disclose wherein the inner and outer mounting hubs have a plurality of tapped holes positioned at regular intervals around their axis and hole geometry is the same for corresponding inner and outer mounting hubs at each end of the device and a plurality of tapped mounting holes on the outer housing.
Winiasz teaches a power transmission (fig. 5-6) wherein the inner (220) and outer (218) mounting hubs have a plurality of tapped holes (e.g. 224, 232) positioned at regular intervals around their axis and the hole geometry is the same for corresponding inner and outer mounting hubs at each end of the device and a plurality of tapped mounting holes on the outer housing (e.g. 202) so that the hubs can be secured to the housing. (see col. 7, line 1-21)
Wang/ Baranyi/Negishi/Wright by adding a plurality of tapped holes as taught by Winiasz in order to secure the hubs and reduce the noise or vibration.
As so modified, the actuator assembly would have the inner and outer mounting hubs have a plurality of tapped holes positioned at regular intervals around their axis and hole geometry is the same for corresponding inner and outer mounting hubs at each end of the device and a plurality of tapped mounting holes on the outer housing.
Regarding claim 19, Wang/Baranyi/Negishi/Wright teaches the actuator assembly of claim 9, Negishi  further teaches wherein the bearings that rotatably connect the inner and outer hubs are cone bearings (6a and 6b, fig. 9 of Negishi) so that the inner and outer hubs (e.g. 3, 3a, 4a, 4b) can be rotated freely by bearing the axial and radial loads. (see para 44 of Negishi).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by adding a cone bearing as taught by Negishi in order to improve the torque transferring quality at high speed.
As so modified, the speed reducer would have wherein the bearings that rotatably connect the inner and outer hubs are cone bearings.
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20040163896 A1) in view of  Baranyi (US 4016780 A) and Negishi (US 20110245006 A1) and Wright (US 2966078 A) as set forth in the rejection of claim 8 and further in view of Johnson et al. (US 20120286629 A1)(hereinafter “Johnson”).
Regarding claims 10 and 14, Wang/Baranyi/Negishi/Wright teaches the actuator assembly of claim 8, Wang further discloses a cable looms (e.g. 18) and Negishi further teaches sensors (see para 42 of Negishi), but fails to disclose an electronic controller and wherein the controller is situated in the void between the motor and the inner and outer mounting hubs at the upstream end of the device and is fixedly connected to the stator core . 
Johnson teaches an electric actuator wherein integrated control electronics and torque sensor (see abstract and fig. 18-20 of Johnson) and wherein the controller is situated in the void between the motor and the inner and outer mounting hubs at the upstream end of the device and is fixedly connected to the stator core (see fig. 19 and abstract) in order to communicate with internal drive components and can provide a position, a torque and a load or a speed signal associated with the actuator. (see para 7 of Johnson)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang/ Baranyi/Negishi/Wright by adding a controller as taught by Johnson in order to monitor a position, a torque and a load or speed signal of the actuator reliably and conveniently.
As so modified, the actuator assembly would have an electronic controller and wherein the controller is situated in the void between the motor and the inner and outer mounting hubs at the upstream end of the device and is fixedly connected to the stator core.
Regarding claims 11 and 12, Wang/Baranyi/Negishi/Wright/ Johnson teaches the actuator assembly of claim 10, Negishi further teaches the sensors include a position sensing transducer (no shown) signaling relative and absolute angular displacement of the outer housing relative to the stator core, so that the rotation position of the rotor can be detected by Negishi and fig. 11-12)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by adding a position sensing transducer as taught by Negishi in order to improve the measurement or detection of the position of outer housing relative to the stator core easily and efficiently.
As so modified, the speed reducer would have the sensors including a position sensing transducer (no shown) signaling relative and absolute angular displacement of the outer housing relative to the stator core.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20040163896 A1) in view of  Baranyi (US 4016780 A) and Negishi (US 20110245006 A1) as set forth in the rejection of claim 1 and further in view of Johnson et al. (US 20120286629 A1)(hereinafter “Johnson”).
Regarding claim 16, Wang/Baranyi/Negish teaches all the elements of the invention as mentioned according to the claim 1, but fails to disclose wherein a spring element replaces the direct coupling , the spring element elastically connects the stator ring gear to the stator core. 
Johnson teaches an electric actuator (fig. 7-18) wherein a spring element (94) replaces the direct coupling, the spring element elastically connects the stator ring gear (35, fig. 11) to the stator core (e.g. core of 7, fig. 11, see abstract, para 39, 52 and fig. 18-20 of Johnson) in order to couple between the joint connector (99) and the housing (61) of the actuator. (see para 39 of Johnson)
Wang/ Baranyi/Negishi by adding a spring as taught by Johnson in order to couple the parts of the actuator reliably and conveniently by absorbing the shock and vibration, thereby enhance the life of the parts.
As so modified, the actuator assembly would have an electronic controller and wherein the controller is situated in the void between the motor and the inner and outer mounting hubs at the upstream end of the device and is fixedly connected to the stator core.
Regarding claim 17, Wang/Baranyi/Negish teaches the actuator assembly of claim 16, Wang further discloses the stator ring gear (29) is rotatably connected to the outer housing (3) by a bearing (e.g. 37, 43) about the central axis to ensure gears the compound pinion and stator ring gear mesh without misalignment despite the stator ring gear being elastically (via 35) connected to the stator core. (see para 77, 80 of Wang)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20040163896 A1) in view of  Baranyi (US 4016780 A) and Negishi (US 20110245006 A1) and Wright (US 2966078 A)  and Winiasz et al. (US 8821331 B2)(hereinafter “Winiasz”)as set forth in the rejection of claim 9 and further in view of Johnson et al. (US 20120286629 A1)(hereinafter “Johnson”).
Regarding claim 20, Wang/Baranyi/Negishi/Wright/ Winiasz teaches all the elements of the actuator assembly of claim 9, but fails to disclose wherein the bearings (6a, 6b) that rotatably connect the inner and outer hubs are deep groove ball bearings.
Johnson teaches an electric actuator (fig. 7-18) wherein the bearings (e.g. 90a, 90b) that rotatably connect the inner and outer hubs are deep groove ball bearings (see fig. 7, para 42 of Johnson) in order to increase axial load resistance and alignment. (see para 42 of Johnson)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang/ Baranyi/Negishi Wright/ Winiasz by replacing the cone bearing to a ball bearing as taught by Johnson in order to increase axial load resistance and alignment within the housing.
As so modified, the actuator assembly would have the bearings that rotatably connect the inner and outer hubs are deep groove ball bearings.

Allowable Subject Matter
Claim 18 is objected to as been dependent upon a rejection base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and  rewritten to overcome the rejection(s) under 35 U.S.C 112 (b) or 35 U.S.C 112 (pr-AiA), 2nd paragraph, set forth in this office action. 
Regarding claim 18, the prior art does not disclose or render obvious wherein the two rows of gear teeth of the compound pinion are merged into a single set of many gear teeth laid out in a single row, with teeth extending radially outwards and evenly distributed around the peripheral circumference of the compound pinion and in mesh with both the stator ring gear and the output ring gear, in combination with the other elements required by the claim.
For example, prior art of record Wang (US 20040163896 A1) discloses an electric brake actuator (14), including a rotatable member (21) and electric drive means (34) for driving the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655